Woodward, J.:
The plaintiff brought this action to recover the purchase price of nine bales of second-hand burlap alleged to have been sold and delivered to the defendants at their request. The defendants admit the delivery to them of the burlap, but allege a breach of warranty and a rescission of the contract by them, followed by an actual return of the goods to the plaintiff.
The trial was before the court without a jury, and resulted in a judgment in favor of the plaintiff for the full amount claimed. Hpon rendering the judgment appealed from the trial court filed this memorandum : “ Mine bales were delivered to the defts. Six were offered to the pltff. There is no proof as to the other three. The defts. must be held to have accepted these, and is, therefore, liable for all.” (Citing Simon v. Wood, 17 Misc. Rep. 607.)
To reach the conclusion indicated by this memorandum, the trial - court seized upon a scintilla of evidence that three bales were retained by the defendants, disregarded evidence to the contrary, and by so doing sought to base its judgment upon the doctrine of the case cited. That case decided no more than, that a defendant who, in an action to recover the purchase price of goods sold and delivered, predicates a claim of warranty exclusively on an alleged “ sale by sample,” cannot arbitrarily accept and retain part of the goods and return the remainder; he must either retain all or reject all. Having accepted the goods in part, he must be deemed to have accepted all. An authority cited in the Simon case is Shields v. Pettee (2 Sandf. 262), In that case the contract was to sell and deliver iron to arrive. The defendants accepted and retained a part cf one shipment, but refused to accept more iron under the contract. It was held that they were bound to affirm or rescind the *236contract m toto. In both of these cases the acceptance was complete and the retaining of the goods deliberate. The contracts were entire and the acceptance was after inspection by the. defendants. In the case at bar the nine bales of burlap were received, but it was established by a preponderance of evidence at the trial that they were rejected as promptly as was reasonable in view of the difficulty of inspection due to the kind of material and the form in which it was delivered. It is not sufficiently shown by the plaintiff that the communications, the defendants .claim to have sent it almost immediately after the delivery, rejecting the burlap, did not reach persons authorized to act in the premises; and even the rejection conceded to have been made less than a month from the delivery was, under the circumstances, timely and sufficient.
The ground of the defendants’ rejection was. that the burlap was inferior in quality to that previously furnished them by the plaintiff, and that the plaintiff had specifically agreed with one of the defendants’ employees by telephone to supply the same quality as on previous occasions, There is a square conflict in the evidence as to the express warranty, and it would perhaps be a fair deduction that nothing was said on the subject at the time of the making of the contract; but the defendants had a right to expect a grade of material, under this agreement, as high as the plaintiff had previously furnished them. That it did not supply this was shown by the uncontradicted testimony of several of the defendants’ witnesses. The plaintiff concedes that it never saw the burlap before it was sent to the defendants. It bought it after it had offered the defendants the second-hand burlap it had “ on hand; ” it went into the market and bought it “ on. receipt of the order.”
When the burlap was returned to the plaintiff, it refused to receive it. The defendants’ driver thereupon unloaded the bales in front of the plaintiff’s place of business, where the plaintiff allowed it to remain until removed by the authorities as a nuisance. It was bound to use reasonable care to make the defendants’ loss in this action as light as possible, and it did not fulfill that duty. (Hamilton v. McPherson, 28 N. Y. 72; Milton v. Hudson River Steamboat Co., 37 id. 210; Johnson v. Meeker, 96 id. 93, 97.)
It is true that a correct decision will not be reversed on appeal because founded on a wrong' reason (Marvin v. Universal life Ins. *237Co., 85 N. Y. 278; Ward v. Hasbrouck, 169 id. 407, 420), and if the evidence fairly supported the trial court’s decision we should be compelled to affirm the judgment; but we believe from an examination of the record that an affirmance would work a clear injustice to the defendants, and that the judgment is against the weight of evidence and should be reversed.
Bartlett, Jenks and Hooker, JJ., concurred.